Memorandum. The order of the Appellate Division Should be modified, without costs, by reversing the award to claimant and the matter remitted to the Appellate Division for reappraisal in light of the dissenting opinion. We agree with Justice Shapiro that the award reflects substantial if not total disregard of our previous directions in this case (28 N Y 2d 465). The award shows that great emphasis was placed upon the Birchwood “ comparable ”, which should not have been considered, and that little, if any, weight was given the prior sales of this property. We also agree that the proper test for vacant land, unexploited or only partially exploited, is that found in Matter of City of New York (Chestnut Props. Co.) (39 A D 2d 573, affd. 34 N Y 2d 800) and cases therein cited. Since the parties agree that they have exhausted their proof, and since we agree that the dissent has identified pervasive errors of law, we must remit to the Appellate Division for a reappraisal of the case within the legal framework set forth in the dissent. We cannot go so far as to dictate the amount of the award and thus express no view on the actual amounts arrived at in the dissent.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Stevens concur; Judge Rabin taking no part.
*847Order modified, without costs, and the matter remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein and, as so modified, affirmed.